DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy T. Lang [69971] on 5/10/2021.
The application has been amended as follows: 

1.	(Currently Amended)  An apparatus comprising: an array of light emitting diodes (LEDs), each LED in the array having an asymmetric optical characteristic such that a maximum value of the optical characteristic is at a point other than a centroid of each LED, the array of light 
the first subset comprising at least a first LED and a second LED such that the first LED is disposed immediately adjacent to the second LED in a first row of LEDs,
the second subset comprising at least a third LED and a fourth LED such that the third LED is disposed immediately adjacent to the fourth LED in a second row of LEDs,
the third subset comprising at least a fifth LED and a sixth LED such that the fifth LED is disposed immediately adjacent to the sixth LED in a third row of LEDs,
the first row being immediately adjacent to the second row and the second row being immediately adjacent to the third row such that the first LED is immediately adjacent to the third LED and the third LED is immediately adjacent to the fifth LED,
the asymmetric optical characteristic of the fifth LED is oriented in the same direction as the asymmetric optical characteristic of the sixth LED, 
the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED are each oriented in the same direction and in a different direction from the asymmetric optical characteristics of the fifth LED and the sixth LED, such that the asymmetric optical characteristics characteristics array, and
the first row further comprising a seventh LED that is immediately adjacent to the second LED, the second row further comprising an eighth LED that is immediately adjacent to the fourth LED, and the asymmetric optical characteristics of the seventh LED and the eighth LED are each oriented in the same direction and in a different direction from the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED, such that the asymmetric optical characteristics of the seventh LED and the eighth LED are each oriented at an angle of 90 °, 180 °, or 270 ° with respect to the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED in the array.

18.	(Currently Amended) The apparatus of claim 1, wherein the array of LEDs further comprises:
	a fourth subset of LEDs comprising at least a ninth a tenth ninth tenth 

19.	(Currently Amended)  A method of manufacturing an array of light emitting diodes (LEDs), the method comprising:
	affixing a first sub-array of LEDs to a printed circuit board, the first sub-array comprising at least a first LED and a second LED such that, when affixed to the printed circuit board, the first LED is disposed immediately adjacent to the second LED in a first row of LEDs;
	affixing a second sub-array of LEDs to the printed circuit board, the second sub-array comprising at least a third LED and a fourth LED such that, when affixed to the printed circuit 
	  affixing a third sub-array of LEDs to a printed circuit board, the third sub-array comprising at least a fifth LED and a sixth LED such that, when affixed to the printed circuit board, the fifth LED is disposed immediately adjacent to the sixth LED in a third row of LEDs,
	wherein, when affixed to the printed circuit board:
		the first row is immediately adjacent to the second row and the second row is immediately adjacent to the third row such that the first LED is immediately adjacent to the third LED and the third LED is immediately adjacent to the fifth LED,
		an asymmetric optical characteristic of the fifth LED is oriented in the same direction as an asymmetric optical characteristic of the sixth LED, the asymmetric optical characteristic being that a maximum value of the optical characteristic is at a point other than a centroid of the LED, 
		asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED are each oriented in the same direction and in a different direction from the asymmetric optical characteristics of the fifth LED and the sixth LED, such that the asymmetric optical characteristics characteristics LED, and
		a seventh LED of the first row is immediately adjacent to the second LED, an eighth LED of the second row is immediately adjacent to the fourth LED, and asymmetric optical characteristics of the seventh LED and the eighth LED are each oriented in the same direction and in a different direction from the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED, such that the asymmetric optical characteristics of the seventh LED and the eighth LED are each oriented at an angle of 90 °, 180 °, or 270 ° with respect to the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED.




Allowable Subject Matter
Claims 1-2, 4-10, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an apparatus with an array of light emitting diodes each having an asymmetric optical characteristic, and “the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED are each oriented in the same direction and in a different direction from the asymmetric optical characteristics of the fifth LED and the sixth LED, such that the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED are each oriented at an angle of 90 °, 180 °, or 270 ° with respect to the asymmetric optical characteristics of the fifth LED and the sixth LED in the array, and the first row further comprising a seventh LED that is immediately adjacent to the second LED, the second row further comprising an eighth LED that is immediately adjacent to the fourth LED, and the asymmetric optical characteristics of the seventh LED and the eighth LED are each oriented in the same direction and in a different direction from the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED, such that the asymmetric optical characteristics of the seventh LED and the eighth LED are each oriented at an angle of 90 °, 180 °, or 270 ° with respect to the asymmetric optical characteristics of the first LED, the second LED, the third LED, and the fourth LED in the array.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Roux (WO 2011032300 A1) discloses an array of light emitting diodes each having asymmetric optical characteristic, and the light emitting diodes are arranged in different directions (seen in Fig. 2).
Prior art reference Okuyama (US 20120092389 A1) discloses an array of light emitting diodes each having asymmetric optical characteristic, and the light emitting diodes are arranged in different directions, and discloses embodiments where the LEDs are placed in columns/rows where the orientations change every two columns or rows (seen in Fig. 5 and 7).
However, the prior art references do not disclose the claimed limitation, in particular, the seventh and eighth LEDs that have a different orientation from the first four LEDs and are immediately adjacent to the second and fourth LEDs, in combination with the fifth and sixth LEDs and the rest of the limitations of the claim, and shown in Fig. 5 of the Instant Application drawings.
Claims 2, 4-10, 18 are allowed due to their dependence on claim 1.
Claim 19 is allowed for being the method of manufacture of the product of the claim 1.
Claim 20 is allowed due to their dependence on claim 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875